DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lian et al.(WO 2019149260; 8/8/2019) . Lian et al. teach the herbicide compound:  

    PNG
    media_image1.png
    130
    756
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    129
    767
    media_image2.png
    Greyscale

. Corresponds to compound of instant formula I where X is substituted alkyl;R5 is alkylthio, A1 is C-OH, R6 is a substituted alkoxy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harayama et al.(WO 2010064688A1; 6/10/2010) . Harayama et al. teach using the compounds below as insecticides in horticultural applications.  

    PNG
    media_image3.png
    320
    601
    media_image3.png
    Greyscale

The prior art compounds differ from the instant compounds in that the instant compounds have a “CH3” between the N atoms while instant compounds have a “H” in that position. Compounds differing in only a H vs CH3 with the same utility(fungicide) in this case are obvious over each other absent a showing of unexpected data for one over the other. 

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider et al.(USPN 7238697; 7/3/2007). Bretschneider et al. compound of formula I .

    PNG
    media_image4.png
    211
    338
    media_image4.png
    Greyscale

Where Y is bond, O, S, or N;

    PNG
    media_image5.png
    113
    466
    media_image5.png
    Greyscale
;
R1 is –S(O)pR3, halogenoalkylthio;
R2 is Hydrogen;


    PNG
    media_image6.png
    275
    573
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    356
    386
    media_image7.png
    Greyscale

suggests the instant compound of formula I 
where A1,A2,A3 are –CH;
B1 is N
R4 is alkyl, optionally substituted 
R5 is –S(O)n where n = 1-3
R6 is substituted or unsubstituted alkyl, alkenyl, alkynyl, -OH, alkoxy, alkoxycarbonyl, alkylthio, alkylsulfinyl, alkylsulfonyl, amino group. 
Bretschneider et al. at column 49 lines 13-25 teach that the compounds of formula I are effective in controlling pests such as insects. Bretschneider et al. at column 58 lines 30-35 teach that the compounds are effective in controlling ectoparasite.  
Claim Objection
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/           Primary Examiner, Art Unit 1616